Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


DETAILED ACTION
This is the Final action for application #17/104915, Adjustable Clip and Method of Fastening Components Using An Adjustable Clip, filed 11/25/2020.  Claims 1-5, 7-16, and 18 are pending.  This Final Office Action is in response to applicant's reply dated 10/6/2022. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.






Drawings
The drawings are objected to under 37 CFR 1.84(h)(5) because:
-Figure 2D shows multiple cross-sections in the same figures. Each cross-section must have a separate Figure number.
-Figure 3D shows multiple cross-sections in the same figures. Each cross-section must have a separate Figure number.
-Figures 6A-6C are not individually labeled. Each of the three views must have a separate Figures number.
-Figures 7A-7C are not individually labeled. Each of the three views must have a separate Figures number.
-Figures 8A-8C are not individually labeled. Each of the three views must have a separate Figures number.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 23 (Figure 3A).  

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
The specification is objected to because reference numeral “14” was used to define “washers” (para [0032]) and a bipartite sphere (Figures 7A-C).
The specification is objected to because amended para [0036] describes numeral 1000B as in “Figure 4E only”. However, Figure 2E also depicts numeral 1000B.
The specification is objected to because in amended para [0048], numerals 1000B-C have been defined as “frontally” but the direction of 1000B is different than the direction of 1000C and therefore does not make sense for both of the directions to be defined as “frontally”.
The amendment filed 10/6/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Amended para [0050] states that the adjustment sphere is configured with “a fastening notch 60 and/or one or more opening(s) 70”. First, the notch labeled as “60” in Figures 6A-C does not depict fastening of any kind and the specification does not disclose how this notch allows for fastening. Therefore, defining the notch 60 as a “fastening” notch is new matter. Secondly, the figures depict one opening (now defined as “70”) and therefore the phrase “and/or one or more” is new matter since there is no embodiment with more than one opening “70” and a notch. 
Applicant is required to cancel the new matter in the reply to this Office Action.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  The specification does not disclose “opening(s) configured to be flexed”, or a “contact surface”. 



Claim Objections
Claim 2 is objected to because numeral “14” should be placed after the phrase “bipartite sphere” instead of after the term “notch”, in the same manner as numeral “15”.  Appropriate correction is required.







Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-5, 7-16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Regarding Claim 1:
	-It is unclear what element is considered to be the “contact surface”. Claim 1 claims a contact surface “on each semi-clamp (10) adjacent the centerline (80) for fastening an element to be fastened”. It is unclear if the contact surface is the entire surface of the semi-clamp that faces the other semi-clamp, or if the contact surface is only the arcuate surface that contacts the substantially spherical adjustment element, or if it is one of the planar surfaces that has an opening for a screw since that surface is adjacent the centerline.
-Claim 1 claims “fastening elements” and uses numeral “12,13” to define the fastening elements. Per the specification, “12” defines a screw and “13” defines a nut. In claim 1, it is claimed that the fastening elements (12,13) are “inserted into openings”. It is unclear if this is claiming that the screw 12 is inserted into an opening and the nut is inserted into the same/different opening. The claim should be clear as to what element is being referred to. If only the screw is inserted into an opening, then that should be clear in the claim.
	-The number of openings have not been defined and the openings are claimed as being “respectively oriented in a lateral direction (1000A) and a frontal direction (1000B). This makes it unclear if there are two openings (one orientated in a lateral direction and one oriented in a frontal direction) or multiple openings that are each oriented in both a lateral and frontal direction. Additionally, the “lateral” and “frontal” directions needs further clarification since both directions are lateral directions. The difference between the directions as depicted in the drawings is the location of the openings on the clamp, wherein an opening could be located on the side of the clamp or on the front of the clamp. The front or sides of the clamp have not been defined.
	
Regarding Claim 2:
	-It is unclear if “a non-spherical element” is referring to “an element to be fastened” in Claim 1.
	-A bipartite “sphere” is claimed, but by viewing the figures it is clear that the shape is not a sphere since the ends are truncated.

	Regarding Claim 3:
	-There is no antecedent basis for “the central region”.
	-It is unclear if “one or more components” is in addition to “an element to be fastened” in claim 1, and “a non-spherical element” of claim 2. 

Regarding Claim 4:
	-There is no antecedent basis for “the nut” or “the screw head”.
	
Regarding Claim 5:
-There is no antecedent basis for “the substantially spherical adjustment element”.
	-It is claimed that the substantially spherical adjustment element is a single piece “with opening(s) configured to be flexed and allow a spherical element to be clamped”. This is unclear since first, it is not clear what openings are being referred to since the specification did not disclose any flexing openings. Secondly, it is unclear if “a spherical element” is referring to the “element to be fastened” in claim 1 or an additional element. Lastly, there is no spherical element being clamped so this is unclear. 

	
Regarding Claim 7:
-There is no antecedent basis for “the substantially spherical adjustment element”.
	-It is unclear if “an associated tubular rod” is in addition to “the element to be fastened” in Claim 1.



Regarding Claim 8:
	-It is unclear if “an associated tubular rod” is in addition to “the element to be fastened” in Claim 1 and the “associated tubular rod” of Claim 7.
	-The first three lines of the body of the claim are already claimed in Claim 7.
	
	Regarding Claim 9:
	-It is claimed that the contact surfaces are “positioned orthogonally relative to one another”. First the phrase “relative to one another” makes it unclear if referring to portions of the same semi-clamp or to opposing semi-clamps. Secondly, it is unclear which surfaces are considered to be the “contact surfaces”. Claim 1 claims “a contact surface” on each semi-clamp (10) for fastening an element to be fastened. None of the surfaces on the semi-clamp “10” are positioned orthogonally to portions of itself or to the opposing semi-clamp “10”. If referring to an alternate embodiment, such as semi-clamp 30 or 40, the surfaces of each semi-clamp that opposes the surfaces of the other semi-clamp are not orthogonal since they just oppose each other. The opposing semi-clamps are configured to support two elements in an orthogonal orientation with respect to each other, instead of in a parallel relationship as taught by opposing semi-clamps 10, since the two mouthpieces in one semi-clamp are oriented orthogonally to one another. The claims need to be clear as to what elements/surfaces are being referred to so that the relationships claimed can be clear.




Regarding Claim 10:	
-There is no antecedent basis for “the orthogonally positioned semi-clamps”. Claim 9 only claimed “contact surfaces” positioned orthogonally, not the semi-clamps themselves.

Regarding Claim 11:	
-There is no antecedent basis for “the orthogonally positioned semi-clamps”. Claim 9 only claimed “contact surfaces” positioned orthogonally, not the semi-clamps themselves.
-It is claimed that the fastening elements comprise “four or more screws”. This is unclear since there is no embodiment depicted where more than four screws are used so that configuration is not clear.

Regarding Claim 12:
-The phrase “about centerline” is unclear since it is missing a term, such as “a” or “the”.
-Claim 12 claims “fastening elements” and uses numeral “12,13” to define the fastening elements. Per the specification, “12” defines a screw and “13” defines a nut. In claim 12, it is claimed that the fastening elements (12,13) are inserted “into openings”. It is unclear if this is claiming that the screw 12 is inserted into an opening and the nut is inserted into the same/different opening. The claim should be clear as to what element is being referred to. If only the screw is inserted into an opening, then that should be clear in the claim.
-The phrase “inserting each fastening element into openings at respective ends and at a midpoint of the semi-clamps” makes it unclear if EACH of the fastening elements is inserted into the openings at the ends and additionally at the midpoint. The term “respectively” needs to be added before the term “openings” if one fastening element is intended to be inserted into only one opening.
	-The last section of the claim is unclear. First, the phrase “insertion of the fastening element into the openings” is unclear since this suggests a singular fastening element inserted into a plurality of openings. Secondly, the phrase “occurs in the lateral direction and the frontal direction” is unclear since this suggests that the insertion includes both directions. Lastly, the phrase “respectively and relative to” is unclear since the number of openings is not defined. If there were only two fastening elements and two openings, then the phrase “respectively and relative to” would make it clear that one fastening element would be inserted in a lateral direction and the second fastening element would be inserted in a frontal direction. Since it is unclear how many fastening elements are being claimed, since there are at least three encompassed by the phrases “at respective ends” and “at a midpoint”, the relationship between the fastening elements and the openings is unclear.




Regarding Claim 15:	
- Claim 15 claims an additional step of “inserting a substantially spherical adjustment element”, rather than further defining the step of inserting the component of Claim 14 since it is dependent therefrom. If a component is already inserted into the mouthpiece of Claim 14, then an additional step of inserting a substantially spherical adjustment element doesn’t make sense.
-The phrase “inserting a substantially spherical adjustment element into the openings” is unclear since the fastening elements are inserted into the openings, not the substantially spherical adjustment element. 
-There is no antecedent basis for “the mouthpieces” since only one mouthpiece was previously claimed.
-It is claimed that the substantially spherical adjustment element is compatible with “at least” the clip and component. It is unclear what other structure the substantially spherical adjustment element would be compatible with.

Regarding Claim 16:	
-The phrase “configured to be flexed” is unclear. The claim was amended to identify the opening being referred to as “70”. Figures 6A,C, depicts opening “70”. It is unclear how the opening “70” is configured to be flexed since the opening doesn’t have any structure to flex. Even if the entire substantially spherical adjustment element is flexed (which is not disclosed), the only thing that the opening can do is become enlarged or smaller due to the ends of the substantially spherical adjustment element moving closer or farther away (which again is not disclosed). Therefore, there is no support for flexing. It is not clear how this would “allow the substantially spherical adjustment element to be clamped”.

Regarding Claim 18:
	-It is unclear if “an associated tubular rod” is in addition to the component claimed in Claim 15.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 9-11 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 6,343,891 (Combs).

Regarding Claim 1, as best understood, Combs teaches an adjustable clip comprising two semi-clamps (20,22; Figure 2) configured and mounted on opposite sides of a centerline (longitudinal centerline) relative to one another to result internally in a contact surface (either inside surface of the clamps) on each semi-clamp adjacent the centerline for fastening an element (64; Figure 14) to be fastened, wherein the semi-clamps (20,22) are attached to one another via fastening elements (labeled 24a-24d in Figure 2 or 56 in Figure 14), the fastening elements being inserted into openings (26a-d) in each semi-clamp, the openings (26a-d) being respectively oriented in a lateral direction and a frontal direction (horizontally oriented fasteners in Figure 14 or 24a,24b in Figure 2 are inserted laterally; the vertical fasteners in Figure 14 or 24c,24d in Figure 2 are inserted ‘frontally’ as the openings for the vertical fasteners are located in the front of the clip; col 5, ln 13-24, ln 43-49; col 7, ln 10-18).  

Regarding Claim 9, as best understood, Combs teaches the adjustable clip according to claim 1, wherein the contact surfaces of the semi-clamps are positioned orthogonally relative to one another (Figures 1 and 2; see two clip mouthpieces 30,32 configured orthogonally, therefore their contact surfaces are configured orthogonally; col 5, ln 5-10, ln 43-49).

Regarding Claim 10, as best understood, Combs teaches the adjustable clip according to claim 9, wherein the fastening elements comprise three screws to secure the orthogonally positioned semi-clamps relative to one another (see Figures 2 and 14 using 4 screws).  

Regarding Claim 11, as best understood, Combs teaches the adjustable clip according to claim 9, wherein the fastening elements comprise four or more screws to secure the orthogonally positioned semi-clamps relative to one another (see Figures 2 and 14 using 4 screws).  

Claims 1-3, 7, 8, 12-15 and 18 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2018/0264630 (Short).

Regarding Claim 1, as best understood, Short teaches an adjustable clip comprising two semi-clamps (156,158; Figure 4) configured and mounted on opposite sides of a centerline (longitudinal centerline) relative to one another to result internally in a contact surface (either inside surface of the clamps) on each semi-clamp adjacent the centerline for fastening an element (tubular elements depicted in Figure 3) to be fastened, wherein the semi-clamps (156,158) are attached to one another via fastening elements (para [0065] teaching bolts inserted into apertures 173 depicted in Figure 3), the fastening elements being inserted into openings (173) in each semi-clamp, the openings being respectively oriented in a lateral direction and a frontal direction (the fasteners are inserted into apertures 173 which extend laterally from a front portion of the clip therefore the fasteners extend laterally and frontally; para [0065]).  

Regarding Claim 2, as best understood, Short teaches the adjustable clip according to claim 1, wherein: a substantially spherical adjustment element (126; Figure 4; para [0049] teaching ‘spherical’) is configured to enable fastening and adjustment of a non-spherical element (tubes 122 depicted in Figure 3; para [0050]), and 
the substantially spherical adjustment element (126) is configured as a bipartite sphere without a notch or a bipartite sphere with a notch (depicted in Figure 4 as 2 pieces; para [0051]; para [0053] teaching that the two pieces can have a symmetric seam (no notch) or an uneven seam due to a notch and projection).

Regarding Claim 3, as best understood, Short teaches the adjustable clip according to claim 2, wherein the openings (173) are arranged at ends and in the central region of the semi-clamps (see Figure 3 teaching three openings 173, with one at each end and one in a central region to the left of numeral 160) and are configured to facilitate the removal and fastening adjustment of one or more components inserted in the clip (para [0065]).  

Regarding Claim 7, as best understood, Short teaches the adjustable clip according to claim 1, wherein the substantially spherical adjustment element (126) is bipartite to facilitate removal or assembly thereof without the need to remove it from an associated tubular rod (depicted in Figure 4 as 2 pieces; para [0051]; para [0053] teaching that the two pieces can have a symmetric seam (no notch) or an uneven seam due to a notch and projection).

Regarding Claim 8, as best understood, Short teaches the adjustable clip according to claim 7, wherein: the substantially spherical adjustment element (126) is bipartite to facilitate removal or assembly thereof without the need to remove it from an associated tubular rod, and the substantially spherical adjustment element (126) has a fastening notch (145; Figure 4; para [0053]).  

Regarding Claim 12, as best understood, Short teaches a method of fastening a component by means of an adjustable clip, the adjustable clip comprising two semi-clamps (156,158) and fastening elements (para [0065] teaching bolts inserted into apertures 173 depicted in Figure 3), the method of fastening a component comprising the steps of: 
joining the semi-clamps (156,158) relative to each other (Figures 3 and 4) about centerline (longitudinal centerline), and 
inserting each fastening element into openings (para [0065] teaching fasteners inserted into openings 173) at respective ends (left and right end as depicted in Figure 3) and at a midpoint of the semi-clamps (see opening 173 directly to the left of numeral 160 in Figure 3, where 173 is located in a central portion of the semi-clamps and at a vertical midpoint of the semi-clamps), the end openings being oriented in a lateral direction relative to the adjustable clip (horizontal) and the midpoint opening being oriented in a frontal direction relative to the adjustable clip (inserted from the front of the clip),
wherein insertion of the fastening element into the openings occurs in the lateral direction and the frontal direction respectively and relative to the adjustable clip (the fasteners are inserted into apertures 173 which extend laterally from a front portion of the clip therefore the fasteners extend laterally and frontally).

Regarding Claim 13, as best understood, Short teaches the method of fastening a component according to claim 12, wherein the semi-clamps (156,158) are joined via the fastening elements (para [0065] teaching fasteners inserted into openings 173).

Regarding Claim 14, as best understood, Short teaches the method of fastening a component according to claim 13, further comprising a step of inserting the component (tube 122; Figure 3) to be fastened into a mouthpiece (within core created by surfaces 152 of each semi-clamp; Figures 2 and 14).  

Regarding Claim 15, as best understood, Short teaches the method of fastening a component according to claim 14, wherein: 
the method further comprises a step of inserting an a substantially spherical adjustment element (126; Figure 4) into the openings (mouthpieces), 
the substantially spherical adjustment element (126) is configured to allow the component (122) to be fastened to the adjustable clip when the component to be fastened does not match the mouthpieces when said adjustable clip is used (para [0048],[0050],[0060]; Figure 3 showing tubular components), and 
the substantially spherical adjustment element (126) is further configured to be compatible at least with the adjustable clip and the component to be fastened (as depicted in Figure 3 the exterior is spherical to match the semi-clamp and the interior is tubular to match the component).  

Regarding Claim 18, as best understood, Short teaches the method of fastening a component according to claim 15, wherein the substantially spherical adjustment element (126) is bipartite (Figure 4) to facilitate removal or assembly thereof without the need to remove it from an associated tubular rod (depicted in Figure 4 as 2 pieces; para [0051]; para [0053] teaching that the two pieces can have a symmetric seam (no notch) or an uneven seam due to a notch and projection).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Short in view of US 3,216,683 (Girard).

Regarding Claim 4, as best understood, Short teaches the adjustable clip according to claim 3, but does not specifically teach wherein the semi-clamps have in a seat region of the fastening elements a housing configured to fit the nut or the screw head. However, Girard, which is also drawn to an assembly of semi-clamps (10a,10c; Figure 1) attached together with fasteners (24), further teaches wherein the semi-clamps have in a seat region of the fastening elements (24) a housing (22) housing configured to fit the nut or the screw head (Figure 1 showing the screw head 23 recessed within 22). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to include a housing as taught by Girard on the semi-clamps of Short in order to prevent the screw heads from projecting out farther than the outer surface (Girard col 3, ln 55-58) since Short teaches that the semi-clamps can just abut against a work area (para [0065]) and projecting screw heads would hinder a stable abutment. 


Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Short in view of US 3,539,234 (Rapata).

Regarding Claim 5, as best understood, Short teaches the adjustable clip according to claim 1, but does not specifically teach wherein the substantially spherical adjustment element is a single piece with opening(s) configured to be flexed and allow a spherical element to be clamped.  However, Rapata, which is also drawn to a spherical bearing (10), teaches that the sphere is one-piece, resilient, deformable, and elastic (col 3, ln 15-17) with openings on either end to receive the component. Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art that the sphere of Short could be made of an elastic one-piece element as taught by Rapata, since this would allow for a relatively simple construction which can be easily and economically manufactured, and quickly and easily assembled without requiring additional screws (Rapata col 1, ln 61-71). Since the sphere is elastic it is able to be flexed and clamped.

Regarding Claim 16, as best understood, Short teaches the method of fastening a component according to claim 15, but does not specifically teach wherein the substantially spherical adjustment element is a single piece with at least one opening configured to be flexed and allow the substantially spherical adjustment element to be clamped.  However, Rapata, which is also drawn to a spherical bearing (10), teaches that the sphere is one-piece, resilient, deformable, and elastic (col 3, ln 15-17) with openings on either end to receive the component. Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art that the sphere of Short could be made of an elastic one-piece element as taught by Rapata, since this would allow for a relatively simple construction which can be easily and economically manufactured, and quickly and easily assembled without requiring additional screws (Rapata col 1, ln 61-71). Since the sphere is elastic it is able to be flexed and clamped.
	


	








Response to Arguments

With respect to the Applicant’s arguments that neither Combs or Short teach laterally oriented openings when assembled, the Examiner has fully considered this but it is not persuasive. First, the Examiner notes that as explained in the 112 rejections above, the openings have not been clearly defined. The openings as depicted in the figures are all “lateral”, with the only difference being that two of the openings extend inwardly from the sides of the clamp, and one of the openings extends inwardly from a front surface of the clamp. This has not been made clear in the claims. Additionally, as per claim 1, the number of openings or fastening elements has not been defined so the term “respectively” does not make sense. Lastly, the openings are claimed to be oriented in a lateral AND a frontal direction. Since the semi-clamps have not been defined with respect to sides or surfaces etc., the “frontal” or “lateral” directions have been given their broadest reasonable interpretation. Combs teaches horizontal fasteners (24a,b) inserted into horizontal openings, which satisfies the “lateral” direction, and vertical fasteners (24c,d) inserted into vertical openings at the front of the clip (with ‘front’ being a relative term) which satisfies the “frontal” direction. The interpretation is the same regardless if the semi-clamps are assembled or separate, which is not a claimed limitation. Short teaches openings that extend laterally from the front of the semi-clamps and therefore satisfy the claim language. The Examiner suggests more detail with respect to the semi-clamp openings, such as specific location and orientation to specific surfaces/portions of the clamps. See the 112 rejections above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art has been listed in the PTO-892 form.
US 10,472,145 (Lu) teaches side openings in the semi-clamps to allow lateral entry of the fasteners.
US 4059872 (Delesandri) teaches the semi-clamps having open slots for lateral entry of the fastener.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INGRID WEINHOLD whose telephone number is (571)272-8822.  The examiner can normally be reached on Monday - Tuesday  7:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/INGRID M WEINHOLD/
Primary Examiner, Art Unit 3632